DETAILED ACTION
This is in response to communication filed on 8/17/2022.
Status of Claims
Claims 1 – 5 and 7 – 10 are pending, of which claim 1 is in independent form.

Drawings
In light of applicant’s amendments to the drawings, the examiner withdraws the previous objection to the drawings.

Claim Rejections - 35 USC § 112
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejections to the claims under 35 USC 112.

Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objection to the claims.





EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Specification

Applicant states “Please kindly help to correct the “50 M” to “SOMB” and “1 M” to “1 MB” of specification as you suggested” in the response received on 8/17/2022.  Herewith the examiner includes these amendments.

Amend page 5 lines 8 – 9 to read:
Preferably, the predetermined size is 1 MB, and the predetermined number is 10.

Amend page 6 line 10 to read:
Preferably, the standard storage capacity is 50 MB.

Amend page 11 lines 20 – 21 to read:
In a preferred embodiment, the predetermined size is 1 M, and the predetermined number is 10.

Amend page 12 lines 15 – 21 to read:
The /ogcat daemon process may collect the logs that are printed to
system, events, main and crash buffer zone by the system and the logs of
the kernel dmesg. The /ogcat daemon process may save 10 logs, with each
log having a size of 1 MB, and if the number of the logs exceeds 10, then the
old logs saved previously will be overwritten, so as to circularly save the
logs. The size of each log and the number of the logs saved may be
configured by the debuggers themselves.

Amend page 14 line 6 to read:
In a preferred embodiment, the standard storage capacity is 50 MB.

Allowable Subject Matter
Claims 1 – 5 and 7 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of after the application is started, registering to the Android system to form a recording module and a detecting module, creating the second storage path comprises steps A1, A2, and A3 wherein the Android system sends a detection instruction to the detecting module, the detecting module detects, according to the detection instruction, whether a target script file exists in a root directory of the external storage device, the second storage path and a third storage path are created in the external storage device, wherein the recording module is used to record status information of an application which is currently running in the Android system to the third storage path, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184